To compel vacation of order setting aside judgment.
Denied February 3, 1892, without costs.
The case was tried in the thirty-first circuit, before the circuit judge of the sixteenth circuit, the judge of the former circuit being disqualified. In the absence of the attorneys for defendant, plaintiffs moved for judgment before the judge of the thirty-first circuit, and the same was entered, but afterwards the same judge, of his own motion, set aside the judgment entered, allowing the verdict to stand.